Name: COMMISSION REGULATION (EC) No 544/95 of 10 March 1995 opening an invitation to tender for the refund for the export of rye to all third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  trade;  tariff policy;  plant product
 Date Published: nan

 No L 55/24 fEN Official Journal of the European. Goiiimunitics 11 . 3 . 95 COMMISSION REGULATION (EC) No 544/95 of 10 March 1995 opening an invitation to tender (or the refund for the export of rye to all third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 1533/93 . 2. The tendering procedure shall concern rye for export to all third countries. 3 . The invitation shall remain open until 18 May 1995. During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invitation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, Having regard to Council Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules for granting export rules under Council Regulation (EEC) No 1766/92 on the granting of exports on cereals and the measures to be taken in the event of disturbance on the market for cereals (2), as last amended by Commission Regulation (EC) No 3304/94 (3), and in particular Article 5 (2) thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of rye to tender for the export refund provided for in Article 5 of Regulation (EEC) No 1533/93 ; Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, in Commission Regulation (EEC) No 1533/93 ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a ten ­ dering security of ECU 12 per tonne when they submit their tenders ; Whereas it is necessary to specify the exact duration of validity of the licences issued under this tendering pro ­ cedure ; whereas the period of validity must correspond to the current requirements of the world market ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes. Article 3 The security referred to in Article 6 of Regulation (EEC) No 1533/93 shall be ECU 12 per tonne. Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (4), export licences issued under Article 9 ( 1 ) of Regulation (EEC) No 1533/93 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Subject to the provisions of Article 1 of Commission Regulation (EC) No 1521 /94 (^ export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue. 0 OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 151 , 23 . 6. 1993, p . 15. 0 OJ No L 341 , 30 . 12. 1994, p . 48 . (4) OJ No L 331 , 2. 12. 1988 , p . 1 . Is) OJ No L 162, 30 . 6. 1994, p. 47. No L 55/2511 . 3 . 95 I EN I Official Journal of the European Communities Article 5 1 . The Commission shall decide, pursuant to the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 2 of Regulation (EEC) No 1533/93, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex I, to the telex or telefax numbers in Annex II. If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph. Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission No L 55/26 EN Official Journal of the European Communities 11 . 3. 95 ANNEX I Weekly tender for the refund for the export of rye to all third countries (Regulation (EC) No 544/95) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc. ANNEX II The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32,  295 25 1 5,  296 10 97.